ELLIOTT, J.
The village council of the village of Blackduck, after notice and a hearing, revoked a liquor license held by the relator, Berg. On the application of Berg, what the appellant calls a writ of certiorari issued out of the district court for the purpose of bringing up the record for review. After a hearing the court quashed the so-called writ, and Berg appealed to this court.
No proper writ of certiorari was issued. What passed by that name in the proceedings was no more than a subpoena duces tecum. It was directed to certain individuals by name, who were described as the president and the recorder, respectively, of the village. The writ should have been directed to the common council of the village of Blackduck, and commanded it to make return of its proceedings in the matter of the revocation of the license. See Dunnell, Pr. § 864?.
Affirmed.